In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-20-00047-CR
                                   ________________________

                                GEORGE RAY DAVIS, APPELLANT

                                                     V.

                               THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 355th District Court
                                     Hood County, Texas
               Trial Court No. CR 14493; Honorable Ralph H. Walton, Jr. Presiding


                                           September 8, 2020

                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Following a plea of not guilty, Appellant, George Ray Davis, was convicted by a

jury of bail jumping and failure to appear, a third degree felony. 1 The indictment also


         1 TEX. PENAL CODE ANN. § 38.10(a) (West 2017). An offense under this section of the Penal Code

is normally a Class A misdemeanor provided, however, an offense under this section is a third degree
felony if the offense for which the actor’s appearance was required was a felony. Here, Appellant was
required (but failed) to appear for the offenses of sexual performance by a child and indecency with a child,
both felony offenses. Therefore, this offense is a third degree felony.
included three enhancement allegations enhancing the level of punishment to that of a

second degree felony. 2 At the punishment phase of his trial, Appellant pleaded “true” to

each enhancement allegation.              Punishment was assessed by the jury at ten years

confinement and a fine of $10,000.                Appellant timely filed a notice of appeal. 3           In

presenting this appeal, counsel has filed an Anders4 brief in support of a motion to

withdraw.       We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.


        ANALYSIS

        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, it reflects no potentially

plausible basis for reversal of Appellant’s conviction. Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex. Crim. App. 2008).              Counsel candidly discusses why, under the controlling

authorities, the record supports that conclusion. See High v. State, 573 S.W.2d 807, 813

(Tex. Crim. App. 1978).            Counsel has demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying him of the right to file a pro se response if he desired to do so, and



        2 TEX. PENAL CODE ANN. § 12.42(a) (West 2019). An offense “punished as” a higher offense raises

the level of punishment, not the degree of the offense. See Oliva v. State, 548 S.W.3d 518, 526-27 (Tex.
Crim. App. 2018).
        3  Originally appealed to the Second Court of Appeals, sitting in Fort Worth, this appeal was
transferred to this court by the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV'T
CODE ANN. § 73.001 (WEST 2013). Should a conflict exist between precedent of the Second Court of
Appeals and this court on any relevant issue, this appeal will be decided in accordance with the precedent
of the transferor court. TEX. R. APP. P. 41.3.

        4   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                                      2
(3) informing him of the right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408. 5 By letter, this court granted Appellant an opportunity to

exercise his right to file a response to counsel’s brief, should he be so inclined. Id. at 409

n.23. Appellant filed a response; however, the State did not favor us with a brief.


        In 2017, Appellant was charged with two felony offenses, sexual performance by

a child 6 and indecency with a child. 7 Shortly thereafter, he executed, along with AAA Bob

Smith Bail Bonds, as surety, a $50,000 appearance bond to secure his release regarding

the offense of sexual performance of a child.                     Likewise, he executed a $25,000

appearance bond to secure his release regarding the offense of indecency with a child.

The terms of each bond required Appellant to “make his personal appearance before the

said Court of Hood County, Texas, as well as before any other court in which the same

may be transferred and for any and all subsequent proceedings that may be had . . . until

discharge[d] by due course of law[,] then and there to answer said accusation against

him . . . .” The date to appear was left blank as there were no settings scheduled at the

time. Appellant signed the bond and provided an address and a telephone number. No

defense attorney was listed on either bond. Counsel was later appointed to represent

Appellant on the underlying felony offenses.


          5 Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary

review upon execution of the Trial Court’s Certification of Defendant's Right of Appeal, counsel must comply
with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with
notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d at 408
n.22, 411 n.35. The duty to send the client a copy of this court’s decision is an informational one, not a
representational one. It is ministerial in nature, does not involve legal advice, and exists after the court of
appeals has granted counsel’s motion to withdraw. Id. at 411 n.33.

        6   TEX. PENAL CODE ANN. § 43.25(d) (West 2019).

        7   TEX. PENAL CODE ANN. § 21.11 (West 2019).


                                                       3
        Appellant appeared for trial on the two charges, before a jury, in January 2019. 8

Appellant appeared for the pretrial hearings and was present for jury selection and the

first day of the presentation of evidence. At the end of each day, Appellant was allowed

to remain free on his appearance bond. On the third day of trial, Appellant did not appear.

The trial court ordered the trial to continue in Appellant’s absence and he was

subsequently convicted and sentenced to serve life in prison. Appellant was later located

and arrested in Louisiana. Upon his return to Texas, he was tried for and convicted of

the offense of bail jumping. It is from that conviction Appellant now appeals.


        APPLICABLE LAW AND DISCUSSION

        A person lawfully released from custody, with or without bail, on condition that he

subsequently appear commits an offense if he intentionally or knowingly fails to appear

in accordance with the terms of his release. TEX. PENAL CODE ANN. § 38.10(a) (West

2017). Bail jumping is a result-of-conduct offense. Walker v. State, 291 S.W.3d 114, 117

(Tex. App.—Texarkana 2009, no pet.) (citing Roberts v. State, 273 S.W.3d 322, 328-29

(Tex. Crim. App. 2008); Gonzales v. State, 270 S.W.3d 282, 288 (Tex. App.—Amarillo,

pet. ref’d)).   It is a defense to prosecution under this section that the actor had a

reasonable excuse for his failure to appear in accordance with the terms of his release.

TEX. PENAL CODE ANN. § 38.10(c). A reasonable excuse is one that an ordinary and

prudent person would rely on under the same or similar circumstances to justify his failure

to make a court appearance. Fininen v. State, No. 06-16-00039-CR, 2016 Tex. App.




        8 The record indicates the State proceeded to trial only on the charge of indecency with a child.

The State elicited testimony from witnesses that the conditions of each bond required Appellant’s
appearance at trial. Thus, even if the State proceeded only on one charge, the conditions of the bond
associated with the indecency charge alone compelled Appellant’s appearance at trial.

                                                   4
LEXIS 11595, at *6-9 (Tex. App.—Texarkana Oct. 27, 2016, no pet.) (mem. op., not

designated for publication) (citing Gallegos v. State, 828 S.W.2d 577, 579 (Tex. App.—

Houston [1st Dist.] 1992, no pet.)). “Whether a defense is reasonable is generally a

matter for the jury.” Luce v. State, 101 S.W.3d 692, 694 (Tex. App.—Texarkana 2003,

no pet.).


       In raising the defense of justification based on a reasonable excuse, a defendant

bears the burden of production, which requires the production of some evidence that

supports that defense. Fininen, 2016 Tex. App. LEXIS 11595, at *7-8 (citing TEX. PENAL

CODE ANN. § 2.03 cmt.; Zuliani v. State, 97 S.W.3d 589, 594 (Tex. Crim. App.

2003); Saxton v. State, 804 S.W.2d 910, 913 (Tex. Crim. App. 1991)). Once the

defendant produces such evidence, the State then bears the burden of persuasion “to

disprove the raised defense.” Fininen, 2016 Tex. App. LEXIS 11595, at *8 (citing Zuliani,
97 S.W.3d at 594; Saxton, 804 S.W.2d at 913-14). The burden of persuasion does not

require the production of evidence; instead, it requires that the State persuade the jury

beyond a reasonable doubt. Allen v. State, 253 S.W.3d 260, 267 (Tex. Crim. App.

2008); Zuliani, 97 S.W.3d at 594.     A jury verdict of guilt results in an implicit finding

against the defensive theory. Fininen, 2016 Tex. App. LEXIS 11595, at *8 (citing Zuliani,
97 S.W.3d at 594; Saxton, 804 S.W.2d at 914). Specifically, “[i]ncluded in the jury’s

determination is whether the defendant actually relied on the reason he or she gave for

not appearing in court.” Fininen, 2016 Tex. App. LEXIS 11595, at *8 (citing Luce, 101
S.W.3d at 694).


       Generally, when reviewing the sufficiency of the evidence to support a jury’s

rejection of the section 38.10(c) defense, we examine all of the evidence in the light most

                                            5
favorable to the verdict to determine “(1) if challenged, whether any rational trier of fact

could have found the essential elements of the offense and (2) whether the fact-finder

could     have   found   against   the   defendant   on   the   defensive   issue   beyond

a reasonable doubt.” Fininen, 2016 Tex. App. LEXIS 11595, at *8 (citing Saxton, 804
S.W.2d at 914).


        Here, Appellant admitted to each element of the offense but argued, in essence,

that he relied on a reasonable excuse for failing to appear. Unlike cases involving an

affirmative defense, we do not conduct a separate factual sufficiency review to determine

whether the evidence is sufficient to support a jury's rejection of a defense. Fininen, 2016

Tex. App. LEXIS 11595, at *9 (citation omitted). We give deference to the responsibility

of the jury “to fairly resolve conflicts in testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts.” Hooper v. State, 214 S.W.3d
9, 13 (Tex. Crim. App. 2007) (citing Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct.
2781, 61 L. Ed. 2d 560 (1979)); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007)).


        From the record before us, it is clear Appellant was aware of the proceeding at

which he failed to appear. He appeared for trial and was present for jury selection and

the first day of trial. It was not until the State had presented its case-in-chief and the

defense was about to present its case that Appellant failed to appear. Appellant admitted

all of this was true but argued he had a reasonable excuse for failing to appear. The

record shows, however, the State established the elements of the offense beyond a

reasonable doubt through the testimony of several witness. See Jackson, 443 U.S. at



                                             6
319. The record also shows the jury’s implicit rejection of Appellant’s defense was

supported by sufficient evidence.


       First, a bail bondsman testified he was responsible for obtaining Appellant’s

release from confinement with a bail bond. Second, the bailiff for the 355th Judicial

District Court testified Appellant appeared for trial the first day but failed to appear

thereafter. Third, a deputy testified to his extensive efforts to locate Appellant after he

failed to appear for the remainder of his trial. Those efforts included speaking with a

relative and telling her they were looking for Appellant. Two or three days later, Appellant

turned himself in at the Lafayette Parish Sheriff’s Office. The deputy and an officer also

testified to the hours and costs associated with locating and transporting Appellant back

to Hood County.


       During his testimony, Appellant explicitly admitted he knowingly failed to appear

for the remainder of his trial. He also testified that while he failed to appear, he had a

reasonable excuse for that failure. He stated that in a conversation held well before trial,

his attorney told him not to appear, that he should “flee,” and that she would do so in his

situation.   Appellant admitted, however, his counsel told him at the outset of that

conversation that she was not giving him legal advice. Appellant also stated that during

trial, after the State had presented its case, his attorney told him, “We’re toast . . . . If

you’re here tomorrow, you’re going to go to prison.” Appellant further stated his attorney

told him he would receive a mistrial and not to worry about the bonds; however, once

again, she told him that was not legal advice. Nevertheless, Appellant claimed that he

was just following her advice and did not return for the remainder of his trial.



                                             7
       Appellant’s nephew also testified, telling the jury he knew Appellant failed to

appear at trial, that he tried to make Appellant attend the trial, and that he believed it was

a bad idea to fail to appear. He testified he was with Appellant the night before he failed

to appear when Appellant told him his counsel said, “if he had showed that he was toast,

that he’d be going to prison.” The nephew also confirmed Appellant was hoping he would

receive a mistrial and get a new attorney if he failed to appear for the remainder of his

trial. He also said he and other members of his family tried to convince Appellant to

appear. Neither party called Appellant’s former attorney to testify. Following presentation

of the evidence, the jury deliberated and found Appellant guilty, thereby implicitly rejecting

his reasonable excuse defense.


       ANDERS ANALYSIS

       By his Anders brief, counsel has comprehensively evaluated the underlying

proceedings, including the sufficiency of the evidence. Based on that review, counsel

has concluded the State satisfied its burden to establish beyond a reasonable doubt all

the elements of the offense of bail jumping. See TEX. PENAL CODE ANN. § 38.10(a). He

has also reviewed two potential issues and concludes neither is meritorious.


       Whenever an appellate court has an Anders brief filed by counsel and a pro

se response filed by an appellant, we have two choices. One, we may determine that the

appeal is wholly frivolous and issue an opinion explaining that we have reviewed the

record and find no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005) (citing Anders, 386 U.S. at 744). Or, two, we may determine that

arguable grounds for an appeal exist and remand the cause to the trial court so that new



                                              8
counsel may be appointed to brief issues. See Bledsoe, 178 S.W.3d at 826-27 (citing

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991)).


      We too have independently examined the record in this case to determine whether

there are any non-frivolous issues which might support the appeal. See Penson v. Ohio,

488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d

at 409; Stafford, 813 S.W.2d at 511. We have found no such issues. See Gainous v.

State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After reviewing the record, counsel’s

brief, and Appellant’s pro se response, we agree with counsel’s assessment that there is

no plausible basis for reversal of Appellant’s conviction. Bledsoe, 178 S.W.3d at 826-27.


      CONCLUSION

      The judgment of the trial court is affirmed and counsel’s motion to withdraw is

granted.



                                                      Patrick A. Pirtle
                                                           Justice


Do not publish.




                                           9